ORDER

PER CURIAM.
Appellant, David Evans, appeals from a judgment of legal separation. Appellant contends the trial court erred in ordering him to pay to Delphine Williams Evans maintenance for support and for her education.
No jurisprudential purpose would be served by a written opinion. The trial court’s judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).